UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1953



TOYIN SARUMI,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-306-499)


Submitted:   May 16, 2007                  Decided:   June 25, 2007


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander N. Agiliga, LAW OFFICES OF ALEXANDER N. AGILIGA, Largo,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Carol Federighi, Senior Litigation Counsel, Gladys M.
Steffens-Guzman, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Toyin Sarumi, a native and citizen of Nigeria, petitions

for   review    of    an   order     of   the    Board    of    Immigration      Appeals

(“Board”) dismissing his appeal from the immigration judge’s order

denying   his    requests      for    adjustment      of       status    and   voluntary

departure and ordering his removal to Nigeria.                          Because Sarumi

failed to raise any issues pertaining to the propriety of the

denial of his requests for adjustment of status or voluntary

departure in the argument section of his brief, we find that he has

failed to preserve any issues for review.                       See Fed. R. App. P.

28(a)(9)(A) (“[T]he argument . . . must contain                    . . . appellant’s

contentions     and    the    reasons     for     them,    with    citations     to   the

authorities     and    parts    of    the   record        on   which     the   appellant

relies.”); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th

Cir. 1999) (“Failure to comply with the specific dictates of [Rule

28] with respect to a particular claim triggers abandonment of that

claim on appeal.”).          Accordingly, we deny the petition for review

for the reasons stated by the Board.                See In Re: Sarumi, No. A70-

306-499 (B.I.A. Aug. 4, 2006).                  We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                        PETITION DENIED




                                          - 2 -